DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 06/06/2022, with respect to claims 1 and 8 have been fully considered and are persuasive.  The drawing objections, 35USC 112(b) and 35USC 102(a)(1) of 03/10/2022 has been withdrawn. 
EXAMINER'S AMENDMENT
The application has been amended as follows: 
claim 8, lines 14, DELETE first recitation of “second”;  
Applicant Attorney, Evelyn Defillo, telephonically approved amendment 7/08/2022.

Allowable Subject Matter
Claim1-10, 12-17 and 20 allowed.
The following is an examiner’s statement of reasons for allowance: Prior art devices as taught by US 20160107755 A1 Bessettes; Cyrille et al. teaches a releasable connector, wherein the male and female impressions are inserted and rotated, Bessettes fails to teach releasable connectors attached to a girt bar. Other prior art such as US 4715562 A Bokalot; Jean teaches releasable connectors, they fail to teach male/female rotatable connector. It would have not been obvious to one of ordinary skill in the art to add the male/female rotatable connector into the girt bar without the benefit of the present disclosure.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642